This is an appeal from a judgment rendered at a special term held for the county of Rutherford, in January, 1880, by McKoy, J. A motion was made in this court by the appellee to dismiss the appeal on the ground that the defendant has failed to prepare a statement of the case, and transmit the same with the transcript to this court.
It is the uniform practice in this court to confirm the judgment in every such case, except where the record shows a written agreement of counsel waiving the lapse of time, or where the alleged agreement is oral and disputed, and such waiver can be shown by the affidavit of the appellee rejecting that of the appellant. Walton v. Pearson, 82 N.C. 464. There is nothing appearing in this case to bring it within either exception. The judgment of the court below is therefore affirmed.
No error.                                     Affirmed. *Page 593